DETAILED ACTION
This action is in response to applicant's amendment filed 10/15/20.
The examiner acknowledges the amendments to the claims.
Claims 76-92 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,694,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 76-92 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a device for treating an aneurysm including, inter alia, an implantable member that can be placed on the outside of a blood vessel having the aneurysm, a pressure regulator adapted to regulate pressure in the implantable member, and a control unit adapted to control the pressure regulator based on expansion of the aneurysm based on an input from a measuring device or sensor that measures or senses an expansion of the aneurysm, wherein the pressure in the implantable member is increased to slow down and avoid bursting of the aneurysm.  The closest prior art of record, Khaghani (U.S. Pub. No. 2003/0233023) discloses the claimed invention including an implantable member that can apply pressure to an outside of a blood vessel for counterpulsation, however the pressure applied is not regulated based on an input from a measuring device or sensor that measures or senses an expansion of an aneurysm of the blood vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/17/2021